MORROW, P. J.
The offense is robbery; penalty assessed at confinement in the penitentiary for five years.
The indictment is regular and regularly presented. The statement of facts cannot be considered for the reason that it was filed more than ninety days after notice of appeal was entered. Neither can the record be reviewed on bills of exception, as they were likewise filed more than ninety days after notice of appeal was entered. The court allowed ninety days after notice of appeal, which was the limit authorized by statute. Article 760, C. C. P. 1925.
No error authorizing a review has been presented.
The judgment is affirmed.